Citation Nr: 1422571	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-11 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for asbestosis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from July 1957 to September 1977, when he retired and transferred to the Fleet Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO), which denied service connection for asbestosis finding that new and material evidence had not been received to reopen the claim and denied service connection for COPD.

In February 2012, the Board remanded the issues on appeal for further development of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, further development of the evidence must be conducted before the Board may adjudicate the claims.  The action that must be taken is detailed below.  

The Veteran was afforded a VA examination in May 2012.  The May 2012 examiner indicated that further relevant pulmonary tests would be conducted on June 22 and 26, 2012 and that the Veteran was to meet with a pulmonologist.  The results of these tests and notes of the pulmonologist are not of record.  Further the medical opinion provided pursuant to May 2012 VA examination is incomplete, as an opinion regarding the etiology of the diagnosed COPD and asthma has not been rendered.  Specifically, the examiner opined that these disorders were unrelated to asbestos exposure.  The examiner did not opine regarding a relationship, if any, between these disabilities and service.



Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Associate with the claims file all VA clinical records dated from September 12, 2007 to the present, to include records regarding pulmonary treatment and testing dated June 22 and June 26, 2012 and all pulmonologist appointments.

2.  After accomplishing the first directive, ask the VA examiner who conducted the May 2012 VA examination to review the pertinent evidence of record to include that related to pulmonary treatment in June 2012 for an opinion regarding whether any extant pulmonary disorder is at least as likely as not (50 percent or greater likelihood) related to asbestos exposure in service or otherwise related to service.  In this regard, the examiner should address COPD and asthma as well as all other pulmonary disorders that might come to light when additional evidence is added to the record, as well as the pulmonary complaints and findings in the service treatment records and the Veteran's complaints of shortness of breath since 1975.  

In the event that the May 2012 VA examiner is not available, a new VA examination must be scheduled in order to answer the questions herein.

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner must review all pertinent documents in the record and state in the examination report whether the claims file was reviewed.  All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinions cannot be given, the examiner should state the reason(s) why.

3.  After completion of the above development, the claims should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and should be afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


